Name: 82/753/ECSC: Council Decision of 8 November 1982 designating four representative organizations required to draw up lists of candidates for the Consultative Committee of the European Coal and Steel Community
 Type: Decision
 Subject Matter: Europe;  labour law and labour relations;  European construction;  European Union law
 Date Published: 1982-11-13

 Avis juridique important|31982D075382/753/ECSC: Council Decision of 8 November 1982 designating four representative organizations required to draw up lists of candidates for the Consultative Committee of the European Coal and Steel Community Official Journal L 317 , 13/11/1982 P. 0024 - 0024 Finnish special edition: Chapter 1 Volume 2 P. 0027 Swedish special edition: Chapter 1 Volume 2 P. 0027 *****COUNCIL DECISION of 8 November 1982 designating four representative organizations required to draw up lists of candidates for the Consultative Committee of the European Coal and Steel Community (82/753/ECSC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 18 thereof, Whereas, for the purpose of renewing the Consultative Committee of the European Coal and Steel Community for a period of two years, the Council, by its Decision of 26 October 1982, required the representative organizations to draw up lists of twice as many candidates as there were seats allocated to them; Whereas, on that occasion, the Council decided to complete at a later date the designation of the organizations required to nominate candidates in the workers' category, HAS DECIDED AS FOLLOWS: Sole Article The workers' representative organizations listed below are hereby required to draw up lists of candidates on the basis of which their representatives on the Consultative Committee of the European Coal and Steel Community shall be appointed in numbers equal to those shown for each organization: FRANCE: 1.2 // - ConfÃ ©dÃ ©ration gÃ ©nÃ ©rale du travail (CGT), Paris: // one seat, // - ConfÃ ©dÃ ©ration franÃ §aise dÃ ©mocratique du travail (CFDT), Paris: // one seat, // - ConfÃ ©dÃ ©ration gÃ ©nÃ ©rale des cadres (CGC), Paris: // one seat, // - ConfÃ ©dÃ ©ration gÃ ©nÃ ©rale du travail - Force ouvriÃ ¨re (CGT-FO), Paris: // one seat. Done at Brussels, 8 November 1982. For the Council The President H. CHRISTOPHERSEN